Appeal, by permission, from an order of the Supreme Court at Special Term, entered October 24, 1979 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to stay a hearing pending the resolution of the petitioner’s application to the Commissioner of the Division of Human Rights seeking to have the proceedings dismissed. The dispositive issue upon this appeal is whether or not the Division of Human Rights loses jurisdiction to proceed upon a complaint where it fails to proceed in accordance with the time limits of section 297 of the Executive Law. It is well established that the statutory time limitations are directory only and are not mandatory (Matter of Sarkisian Bros, v State Div. of Human Rights, 48 NY2d 816; Matter of Spica v New York State Human Rights Appeal Bd., 73 AD2d 762; Matter of Gamble v State Human Rights Appeal Bd., 71 AD2d 165). Proceedings properly initiated before the Division of Human Rights may not be dismissed at any step in the administrative proceedings solely because of such delay (Matter of Spica v New York State Human Rights Appeal Bd., supra). Any issue as to delay may be addressed to the courts upon review of the administrative proceedings and, therefore, there is no basis for any exercise of jurisdiction in the nature of prohibition upon application pursuant to CPLR article 78. Accordingly, Special Term did not have jurisdiction to grant the incidental relief of a stay of the administrative proceedings. Order reversed, on the law, and petition dismissed, without costs. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.